DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election of Group I and Species A in the reply filed on 5/9/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
The examiner notes the restriction requirement in the species section stated “choose one embodiment from both Species A and B”, Applicant only chose Species A in its entirety. The intention of “one embodiment from both Species A and B” was that one distal end would be chosen for species A and one proximal end would be chosen for species B (not all distal ends and no proximal ends). Applicant withdrew claims 88 and 94 as a consequence of this. Claims 88 and 94 are examined below and Applicant is given another opportunity to choose one distal end and one proximal end to be examined.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the guide tube with an open side and a pre-formed shape with at least one change in direction must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 81-84 and 86-95 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Lee et al (US 5,645,519).
Regarding claim 81, Lee discloses a medical system comprising: a guide tube (fig 2) including a body 38 (and 40, depending on the dependent claims below) extending from a proximal end to a distal end 44, the body including: a channel 52/62 extending between the proximal end and the distal end (fig 2), wherein the channel extends along an open side of the body so that the channel is exposed (fig 2), and wherein the channel is configured to receive a tool (fig 1); wherein the body is rigid (Col.7 ll 43) and has a pre-formed shape having at least one change in direction along a length of the body (fig 2).  
Regarding claim 82, wherein the open side of the body is configured to allow for insertion or removal of the tool through a side of the channel (capable of such, not only with device shown in fig 1, but also others).  
Regarding claim 83, wherein the channel includes a proximal opening on the proximal end of the body (figs 1 and 2), a distal opening 46 on the distal end of the body, and the open side of the body extends between the proximal opening and the distal opening (fig 2).  
Regarding claim 84, wherein the guide tube includes an optical device (fig 5) configured for viewing in a patient (Col.10 ll 50-66).  
Regarding claim 86, wherein the optical device is integrated into the guide tube (fig 1, when inserted into guide tube as per Col.12 ll 7-10).
Regarding claim 87, wherein an entirety of the guide tube is rigid (when only 38 is considered guide tube), and the guide tube includes a curved section (fig 2).  
Regarding claim 88, wherein the guide tube further includes a proximal member 40 at the proximal end, wherein a width of the proximal member is greater than a width of a portion of the guide tube that is distal to the proximal member (fig 2).  
Regarding claim 89, wherein the guide tube is configured for trans-oral insertion (figs 8A-8G).  
Regarding claim 90, Lee discloses a medical system comprising: a tool (fig 3) including an end effector 80 at a distal end of the tool; and a guide tube (fig 2) including a body 38/40 extending from a proximal end to a distal end, the body including a side channel 52/62 extending between the proximal end and the distal end, wherein the side channel extends along an open side of the body so that the channel is exposed (fig 2), and wherein the side channel is configured to receive the tool (fig 1); wherein the body is rigid (Col.7 ll 43) and has a pre-formed shape having at least one change in direction along a length of the body (fig 2).  
Regarding claim 91, wherein the end effector of the tool includes a balloon (Col.9 ll 65-67).  
Regarding claim 92, wherein the open side of the body is configured to allow for the insertion or the removal of the tool through a side of the side channel (especially tube 81).  
Regarding claim 93, wherein an entirety of the guide tube is rigid (when only 38 is considered guide tube), and the guide tube includes a curved section (fig 2).  
Regarding claim 94, wherein the guide tube further includes a proximal member 40 at the proximal end, wherein a width of the proximal member is greater than a width of a portion of the guide tube that is distal to the proximal member (fig 2).  
Regarding claim 95, wherein the guide tube includes an optical device (fig 5) configured for viewing in a patient (Col.10 ll 50-66), and the optical device is integrated into the guide tube (fig 1, when inserted into guide tube as per Col.12 ll 7-10)

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 84-86 and 95 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee et al (US 5,645,519) in view of Berall (US 5,827,178).
Regarding claims 84 and 85, while Lee substantially discloses the invention as claimed, it does not disclose the guide tube includes an optical device configured for viewing in a patient, wherein the optical device comprises at least one chip.
Berall discloses an optical device configured for viewing in a patient, wherein the optical device comprises at least one chip (fig 3, Col.5 ll 46-48). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Lee such that the guide tube includes an optical device configured for viewing in a patient, wherein the optical device comprises at least one chip as taught by Berall to allow for visualization without the need for a separate manipulatable device, additionally the use of the screen of Berall allows for a wider field of vision (see 14 in fig 3 of Berall) versus using the eyepiece of Lee.
Regarding claims 86 and 95, while Lee substantially discloses the invention as claimed, it does not disclose the optical device is attached (another interpretation of integrated into) to the guide tube
Berall shows an optical device integrated into/attached to the guide tube (fig 4). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Lee such that the optical device is attached/integrated into the guide tube as taught by Berall to allow for visualization without the need for a separate manipulatable device, additionally the use of the screen of Berall allows for a wider field of vision (see 14 in fig 3 of Berall) versus using the eyepiece of Lee. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY JAMES OSINSKI whose telephone number is (571)270-3640. The examiner can normally be reached Monday to Thursday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADLEY J OSINSKI/Primary Examiner, Art Unit 3783